Citation Nr: 9915377	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  97-10 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

Unverified accounts have indicated that the appellant served 
on active duty from May 1981 to July 1992 and subsequently 
served with the Army National Guard.  

The instant appeal arose from a November 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Atlanta, Georgia, which denied a claim for service 
connection for residuals of back strain.  The appellant 
testified at a personal hearing before the undersigned member 
of the Board of Veterans' Appeals (Board) in April 1999.


REMAND

Although the RO did make efforts to verify the dates of the 
veteran's period of active service and to obtain service 
medical records from that period, the claims folder contains 
no DD-Form 214, no verification of service dates and 
character of discharge, and no service medical records from 
official sources.  Correspondence from the National Personnel 
Records Center (NPRC) dated December 26, 1995, indicated that 
the veteran "is assigned to a unit."  The RO was directed 
to forward its "inquiry . . . to the unit of assignment for 
the requested information" and to "contact individual for 
unit of assignment."

It appears that the RO did attempt to contact the Army 
National Guard, 3rd U. S. Army, Fort McPherson, Georgia, in 
order to obtain the veteran's service medical records; 
however, there was apparently no response from that source.  
In a letter from the veteran dated November 2, 1995, the 
veteran indicated that her medical records were maintained by 
the Third U. S. Army, Medical Section, Bldg. 129, Fort 
McPherson, Georgia, 30330-5000.  Thus, it appears that the 
veteran may have additional periods of active duty, inactive 
duty training, and active duty for training with the Army 
National Guard.  Any such periods have not been verified, nor 
does the record contain medical records from any such 
additional periods of service.  The appellant's periods of 
service need to be verified and all of the service medical 
records need to be procured from the appropriate official 
sources in order to aid the Board in the disposition of her 
claim.

VA is deemed to have constructive knowledge of certain 
documents which are generated by VA agents or employees, 
including VA physicians, and which predate a Board decision 
on appeal.  Bell v. Derwinski, 2 Vet.App. 611 (1992).  The 
Board notes that certain medical records, provided by the 
veteran, from the Atlanta VA Medical Center (MC) dated from 
1995 to 1998 have been associated with the claims folder.  
However, the RO has not requested development of the VA 
treatment records from the Atlanta VAMC dated from the 
veteran's release from active duty, reportedly in July 1992, 
to the present.  The Board believes such development should 
be attempted because these VA medical records may be 
pertinent to the claim.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for her back that has not already been 
made part of the record, particularly any 
evidence of back treatment between 1992 
and 1995, and should assist her in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1998).  Any additional evidence obtained 
should be associated with the claims 
folder.

2.  The RO should also obtain all records 
of inpatient or outpatient treatment 
provided to the veteran at VA medical 
facilities, in particular at the Atlanta 
VAMC, from 1992 to the present.  All of 
these records are to be associated with 
the claims folder.

3.  The RO should contact the appropriate 
sources, including the NPRC, and have 
said sources provide a copy of the 
veteran's DD214 and/or verify the 
veteran's period(s) of active duty and 
character of discharge.  As to the 
veteran's period(s) of active duty for 
training or inactive duty training and 
service medical records for said 
period(s), the appropriate reserve 
component of the military, indicated by 
the veteran to be the Army National 
Guard, Third U. S. Army, Medical Section, 
Bldg. 129, Fort McPherson, Georgia, 
30330-5000, should be contacted directly 
if necessary.  The RO should ensure that 
all available service medical records 
have been obtained and associated with 
the claims folder.

4.  Following completion of the 
foregoing, the RO must review the 
appellant's claims folder and ensure that 
all of the foregoing development action 
has been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  The RO should readjudicate the 
appellant's claim of service connection 
for a back disorder with consideration 
given to all of the evidence of record, 
including any additional medical evidence 
obtained by the RO pursuant to this 
remand.

If the benefit sought on appeal remains denied, the appellant 
and her representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.

The appellant need take no action until otherwise notified, 
but she and/or her representative may furnish additional 
evidence and argument while the case is in remand status.  
Booth v. Brown, 8 Vet.App. 109, 112 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with the 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



